Citation Nr: 1224867	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-21 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from August 2001 to June 2004, and had additional reserve duty.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In June 2012, the Veteran's representative provided additional evidence consisting of a 2004 newspaper article, along with an express waiver of RO initial jurisdiction, which the Board accepts for inclusion into the record. See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the former version of applicable law, if the veteran's stressor was unrelated to participation in combat, then his lay testimony, in and of itself, was categorically insufficient to establish the occurrence of the alleged stressor. Instead, the record must have had contained credible supporting information from an independent source that corroborated his testimony or statements, such as service records, or even competent lay testimony from a third-party. See Cohen, 10 Vet. App. at         146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

Apart from the above provisions, however, there has been a regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (later codified at 38 C.F.R. § 3.304(f)(3)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

As in the present case, one or more VA mental health treatment providers in an outpatient evaluation context have provided a clinical diagnosis of PTSD, the determinative issue becomes whether PTSD is etiologically related to a verified         in-service stressor. The initial step in the appropriate analysis is whether there exists a confirmed in-service stressor. 
To this effect, the Veteran alleges two in-service stressors. The first stressor she indicates is an incident of alleged sexual assault while the Veteran was in a relationship with a higher ranking enlisted non-commissioned officer in             March 2002, which is set forth through a September 2008 stressor statement.

The second stressor involves the Veteran's period of service in Iraq. In a July 2004 entry into her VA outpatient clinical records, it is observed that the Veteran had service in a combat zone of Tikrit, Iraq for approximately one-month. The Veteran reported that while she was trained as a chemical operations specialist, due to personnel shortages she was instead assigned to twelve-hour guard duty on the "lookout" towers at base perimeter. She described always being in fear of her life, and always having a weapon in hand. She described the unceasing sound of gunfire in the streets below the tower, where she observed some gun battles and attacks on convoys approaching the base. She did not have to discharge her weapon at any time, but recalled never knowing when the fire fights would come close to base       in addition to being in a constant state of vigilance. 

As to the first claimed incident involving an alleged sexual assault, there are necessary development measures that must be undertaken. To begin with, where a stressor involves a personal assault, VA has additional notice and development duties to the claimant.

Under 38 C.F.R. § 3.304(f)(5), where a personal assault is involved, the in-service stressor requirement may be substantiated from alternative sources beyond official documents. This includes records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, and other sources. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. In this instance, there is no indication that the RO provided the Veteran with a document that included mention of the alternative sources of evidence denoted under 38 C.F.R. § 3.304(f)(5). Consequently, the Veteran must be advised of these provisions. See Bradford v. Nicholson, 20 Vet. App. 200, 205-06 (2006). See also Gallegos v. Peake, 22 Vet. App. 329, 336 (2008).

The Board further finds that a VA medical opinion would be beneficial towards attempting to independently corroborate the occurrence of the stressor of an   alleged sexual assault during service. It is specifically indicated under 38 C.F.R.                     § 3.304(f)(5) that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. See also Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011). An opinion in this regard should be obtained in the present case.

As a further stage in the development process, it appears that a records inquiry with the National Personnel Records Center (NPRC) obtained a portion of the Veteran's service personnel file, but that these records obviously are not complete.                   The available file contains only enlistment papers, whereas later the Veteran            independently provided a military performance evaluation, indicative of additional records. The RO should therefore make a supplement records inquiry. See 38 C.F.R. § 3.159(c)(2) (regarding requests for records in custody of a Federal agency).

Regarding the second claimed stressor, the experience which the Veteran has described already meets several of the components of a recognized stressor under the new VA regulation, for a stressor associated with a fear of hostile military activity. See 38 C.F.R. § 3.304(f)(3) (2011). Under such circumstances, generally a stressor will be presumed established without objective verification. Here, however, there is the initial difficulty that without the Veteran's personnel file (or any obvious denotation on her DD Form 214) the Board has no readily apparent verification of the underlying period of service in Iraq. Regardless, this discrepancy can be easily resolved through acquiring the complete service personnel file, pursuant to the action already requested above. 

Following all requested development, provided that one or both stressors are ultimately established (under the above-cited governing regulations), the Board will order a VA Compensation and Pension examination to determine if the Veteran has PTSD etiologically related to one or both events. 



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, in support of a claim for service connection for PTSD. Also inform          the Veteran of the opportunity to provide further evidence or information that pertains to the process of stressor verification.

2. The RO/AMC should contact the National Personnel Records Center (and any other appropriate records agency) and request the Veteran's complete service personnel file -- including occupational evaluations, location and nature of duty assignments, and military commendations. Please note that there are some existing personnel records on file, but these are limited primarily to enlistment papers and are not sufficient for present adjudicative purposes. Then associate all records that are received with the claims file.

3. The RO/AMC should then forward the claims file to a designated psychiatrist or other VA mental health professional for an opinion as to whether a sexual assault occurred as described. The VA examiner should opine whether it is at least as likely as not (i.e., 50 percent probability or greater) that any in-service stressful experience described by the veteran occurred (personal or sexual assault).


4. Provided that the Veteran has a verified stressor -- based upon an alleged personal assault, or upon documented guard duty service in Iraq (pursuant to the revised regulation on involvement in hostile action) --then schedule the Veteran for a VA examination with regard to claimed PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

The VA examiner should determine whether the Veteran presently has the condition of PTSD. Provided this is the case, then the examiner should indicate whether PTSD is at least as likely as not (i.e., 50 percent or greater probability) etiologically linked to a service stressor to include the claimed personal assault.

5. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

6. Thereafter, the RO/AMC should readjudicate the claim for service connection for PTSD based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

